NUMBER 13-15-00473-CR

                             COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


VICTOR MANUEL HERNANDEZ
A/K/A VICTOR HERNANDEZ,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                      On appeal from the 107th District Court
                           of Cameron County, Texas.



                          MEMORANDUM OPINION
              Before Justices Garza, Benavides, and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, Victor Manuel Hernandez a/k/a Victor Hernandez, attempts to appeal

his conviction for aggravated sexual assault of a child. The trial court has certified that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.

APP. P. 25.2(a)(2).
       On October 1, 2015, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On October 9, 2015, counsel filed a letter brief with this Court.          Counsel’s

response does not establish that the certification currently on file with this Court is

incorrect or that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED.

                                                                       PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of November, 2015.




                                             2